1                                             JS6
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9           CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10
11   SHANAE FRANKLIN,                          Case No: 5:19-cv-00888-SHK
12                Plaintiff,                   Assigned to: Hon. Shashi H. Kewalramani
13         vs.                                 [PROPOSED] ORDER RE DISMISSAL
                                               OF TOYOTA MOTOR CREDIT
14   TRANS UNION, LLC,                         CORPORATION
15   a foreign limited liability company,
     CASH CENTRAL OF CALIFORNIA,
16   LLC, a California limited liability
     company, and TOYOTA MOTOR
17   CREDIT CORPORATION, a
     California corporation,
18
                  Defendants.
19
20
           Based upon a review of the Stipulation by plaintiff Shanae (“Plaintiff’) and
21
     defendant Toyota Motor Credit Corporation (“Toyota”) to dismiss Toyota with
22
     prejudice pursuant to Federal Rule of Civil Procedure 41, Toyota shall be dismissed
23
     with prejudice with each party to bear its own attorneys’ fees and costs.
24
     IT IS SO ORDERED
25
     Dated: Marh 31, 2020                   __________________________________
26                                          HON. SHASHI H. KEWALRAMANI
27                                          UNITED STATES DISTRICT JUDGE

28

                                                1
        [PROPOSED] ORDER RE DISMISSAL OF TOYOTA MOTOR CREDIT CORPORATION
